Case 2:20-cr-00579-SVW Document 207-6 Filed 03/22/21 Page 1 of 4 Page ID #:1725




                            EXHIBIT 4
Case 2:20-cr-00579-SVW Document 207-6 Filed 03/22/21 Page 2 of 4 Page ID #:1726
Case 2:20-cr-00579-SVW Document 207-6 Filed 03/22/21 Page 3 of 4 Page ID #:1727




 CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000153639
Case 2:20-cr-00579-SVW Document 207-6 Filed 03/22/21 Page 4 of 4 Page ID #:1728




 CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER         DOJ_PROD_0000153640
